Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20150069267 discloses a light focusing device using a Powell lens to generate a beam with uniform energy distribution with a predetermined width and reduced thickness but not using the two cylindrical lenses as described in the claims and not for photoacoustic tomography.
CN-102324686-A discloses a light focusing device using a Powell lens in conjunction with a single cylindrical lens but not using the two cylindrical lenses as described in the claims and not for photoacoustic tomography.
US20050170572 discloses a light focusing device using a Powell lens to generate a beam with uniform energy distribution with a predetermined width and reduced thickness but not using the two cylindrical lenses as described in the claims and not for photoacoustic tomography.
US20170179675 discloses a light focusing device using a plurality of  Powell lens to generate a beam but not using the two cylindrical lenses as described in the claims and not for photoacoustic tomography.
US20160103310 discloses using a cylindrical lens rotated at 90 degrees
US5055653 discloses using two cylindrical lens to make a wider uniform beam rather than a narrower beam.
JP-2011229609-A discloses a photoacoustic system but not a Powell lens and two cylindrical lenses as disclosed in the claim limitations. This reference was included in an IDS form in the parent application and considered pertinent for at least that reason.
JP-2013027482-A discloses a photoacoustic system but not a Powell lens and two cylindrical lenses as disclosed in the claim limitations. This reference was included in an IDS form in the parent application and considered pertinent for at least that reason.
KR20140122988A discloses a photoacoustic system but not a Powell lens or a cylindrical lens but not Powell lens in conjunction with two lenses as disclosed in the claim limitations. This reference was included in an IDS form in the parent application and considered pertinent for at least that reason.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793